330 S.W.3d 147 (2010)
E L CADY TRUST, et al., Appellants,
v.
CITY OF INDEPENDENCE, Missouri, Respondent.
No. WD 72406.
Missouri Court of Appeals, Western District.
December 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
*148 Elwyn L. Cady, Jr., Independence, MO, for appellants.
Mitchell E. Langford, Independence, MO, for respondent.
Before Division Four: LISA WHITE HARD WICK, Chief Judge, Presiding, GARY D. WITT, Judge and HADLEY GRIMM, Special Judge.

ORDER
PER CURIAM:
Elwyn Cady, Jr. filed suit against the City of Independence, Missouri ("the City") for an alleged violation of his rights under the Fourth Amendment to the Constitution of the United States in posting a notice of a codes violation on the door to his residence. After the City moved to dismiss the Petition, the trial court granted its motion.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.